Citation Nr: 1450953	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  05-35 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for post-operative residuals of dislocations of the left shoulder, evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  (This appeal has most recently been processed using the VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.)

As described in the several prior Board remands of this case, the procedural history of this case is a lengthy one.  It involves multiple actions by the Board as well as an appeal to and remand from the United States Court of Appeals for Veterans Claims (Court), after which the matter has four times been remanded to the agency of original jurisdiction (AOJ) for further development to ensure compliance with the terms of a June 2012 Joint Motion endorsed by the Court.

This case was most recently remanded by the Board in February 2014.  Unfortunately, as discussed below, there continues to be incomplete compliance with the directives of the Board's prior remands and another remand is necessary at this time to attempt to develop adequate evidence for final appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's left shoulder disability has been evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5203-5201, which indicates that impairment of the clavicle or scapula is the service-connected disorder and that the rating assigned is based on the limitation of the arm under DC 5201.  The evidence of record, however, raises a question as to whether the Veteran may be entitled to separate ratings under 38 C.F.R. § 4.73, pertaining to muscle injuries (and/or 38 C.F.R. § 4.124a, pertaining to neurological conditions).  This matter has been repeatedly remanded for the Veteran to be afforded a comprehensive VA examination to evaluate the complete nature and severity of his service-connected post-operative residuals of dislocations of the left shoulder, so as to enable the AOJ and the Board to determine whether the Veteran is entitled to separate ratings based on evidence reflecting neurological symptomatology and muscle involvement potentially associated with his service-connected shoulder disability.

Notably, with regard to whether the Veteran has muscle involvement potentially associated with his service-connected shoulder disability, the record contains a November 2006 treatment record indicating atrophy of the teres minor and infraspinatous muscles.  Further, November 2012 and May 2013 VA examination reports reflect that several tests conducted to identify rotator cuff conditions were positive, which may signify rotator cuff tendinopathy or a tear.

Significantly, in most recently remanding the matter in July 2013 and February 2014, the Board directed that the Veteran be afforded a VA examination and instructed the examiner to discuss this evidence and to state whether or not the November 2006 VA treatment record and/or any such positive test results were indicative of an associated muscle injury, and, if not, to explain why not.

When this matter was before the Board in February 2014, a review of the report of an August 2013 VA examination revealed that the examiner found no evidence of an associated muscle injury, to include a rotator cuff injury, based on the report of a July 2009 magnetic resonance imaging (MRI) scan evidencing no rotator cuff injury at that time.  The examiner did not, however, discuss the November 2012 and May 2013 VA examination reports, which postdated the 2009 MRI scan and reflected several positive tests results possibly signifying rotator cuff tendinopathy or a tear.  Further, physical examination of the Veteran included administering The Hawkins Impingement Test and Empty-Can Test, the results of which the examiner noted to be positive, which, as indicated on the examination report, "may indicate rotator cuff pathology, including supraspinatus tendinopathy or tear."  Despite the suggestion of a rotator cuff injury, there is no discussion of the examiner's own findings in this regard within the body of the August 2013 examination report.  Accordingly, because the examiner failed to address all relevant evidence and did not specifically discuss the positive findings of record potentially signifying rotator cuff tendinopathy or a tear, as directed by the terms of the Board's July 2013 remand, the Board was required to remand the matter again in February 2014.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (describing adequacy of medical examinations); Stegall v. West, 11 Vet. App. 268 (1998) (requiring compliance with remand directives).

The Board's February 2014 remand included specific instructions concerning the information required in the new VA examination report, including:

The examiner should be asked to consider the results of testing conducted on examination in November 2012, May 2013, and August 2013, that "may indicate rotator cuff pathology, including supraspinatus tendinopathy or tear" and the report of the MRI to be scheduled in connection with this remand and again opine whether it is at least as likely as not that the Veteran has any muscle or tendon injury, to specifically include a rotator cuff disability, associated with his service-connected left shoulder dislocations.

The examiner must discuss with specificity why the positive test results for rotator cuff conditions, to include those contained in the December 2012, May 2013, and August 2013 VA examination reports, do or do not indicate an associated injury, to specifically include a rotator cuff injury.

Following the Board's most recent February 2014 remand, a new MRI study was performed and a new VA examination was conducted with a report prepared in March 2014.  Unfortunately, the new March 2014 VA examination report is inadequate for some of the same reasons that prior VA examination reports were found to be inadequate for the purposes final appellate review.  The March 2014 VA examination report does not discuss or reference the results of testing conducted on examination in November 2012, May 2013, or August 2013 that "may indicate rotator cuff pathology, including supraspinatus tendinopathy or tear."  The March 2014 VA examination report does not present a clear opinion concerning whether it is at least as likely as not that the Veteran has any muscle or tendon injury, to specifically include a rotator cuff disability, associated with his service-connected left shoulder dislocation.

The March 2014 VA examination report presents clinical testing results that are again indicated to suggest possible pertinent rotator cuff conditions (or other potentially pertinent conditions) for the left shoulder, including: Hawkins' Impingement Test (the positive test "may signify rotator cuff tendinopathy or tear), Empty-can test ("may indicate rotator cuff pathology"), External rotation/Infraspinatus strength test ("may be associated with infraspinatus tendinopathy or tear), Lift-off subscapularis test ("may indicate subscapularis tendinopathy or tear"), Crank apprehension and relocation test "may indicate shoulder instability", and Cross-body adduction test ("may indicate acromioclavicular joint pathology).  Moreover, the March 2014 VA examination report notes that the new MRI of the left shoulder was a "Limited exam" apparently because of "a susceptibility artifact from a screw in the glenoid that makes evaluation of the glenoid including the labrum impossible."  The "limited exam" findings were "without evidence of rotator cuff tear."  However, although the March 2014 VA examination report discusses symptoms and limitation of function of the shoulder, it does not present the medical opinions requested by the Board's February 2014 remand (and prior remand directives).

The March 2014 VA examination report does not provide a medical opinion addressing whether it is at least as likely as not that the Veteran has any muscle or tendon injury, to specifically include a rotator cuff disability, associated with his service-connected left shoulder dislocations.  It remains necessary to obtain such a medical opinion, specifically considering and discussing the suggestions of such pathology in the documented positive clinical test results (including the March 2014 VA examination's clinical testing) and the "limited" findings available from the recent diagnostic imaging.  As in the prior August 2013 VA examination report, despite the suggestion of a rotator cuff injury, there is no discussion of the examiner's own findings in this regard within the body of the March 2014 VA examination report.  Accordingly, because the examiner failed to address all relevant evidence and did not specifically discuss the positive findings of record potentially signifying rotator cuff tendinopathy or a tear, as directed by the terms of the Board's February 2014 remand, the Board is again required to remand the matter.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (describing adequacy of medical examinations); Stegall v. West, 11 Vet. App. 268 (1998) (requiring compliance with remand directives).

The Board regrets the additional delay to the final appellate review of this matter, but this latest remand is necessary to obtain the development of the evidence required to proceed with fully informed and proper consideration of the issue on appeal (and to ensure compliance with the directives of the Court).  Unfortunately, until the Board's repeated attempts to obtain this development are properly completed, a sound determination reflecting adequately informed consideration cannot be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the VA examiner who provided the March 2014 VA examination and obtain from that examiner an addendum to the previous examination report; if she is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the requested review and opinions (and a new examination, if necessary under these circumstances).  The AOJ should ensure that the examiner has access to the Veteran's electronic file, a copy of this remand, and all relevant evidence necessary to provide the requested addendum.

a. The examiner should be asked to consider the results of testing conducted on examination in November 2012, May 2013, August 2013, and March 2014 that "may indicate rotator cuff pathology, including supraspinatus tendinopathy or tear" (or other muscle or tendon injury associated with the left shoulder) as well as the report of the March 2014 MRI "limited exam" and opine whether it is at least as likely as not that the Veteran has any muscle or tendon injury, to specifically include a rotator cuff disability, associated with his service-connected left shoulder dislocations; and

The examiner must discuss with specificity why the positive test results for rotator cuff conditions, to include those contained in the December 2012, May 2013, August 2013, and March 2014 VA examination reports, do or do not indicate an associated injury, to specifically include a rotator cuff injury; and

b. If rotator cuff pathology is found, the examiner should opine as to whether it is at least as likely as not that any disability/injury of the rotator cuff has been caused or made chronically worse by the Veteran's service-connected shoulder dislocations or surgery therefor.

c. If the Veteran is found to have an associated injury, the examiner should determine the extent and current degree of impairment manifested by any muscle damage.  The disability associated with any affected muscle groups should be classified as "slight," "moderate," "moderately severe," or "severe."  The examiner should also comment concerning the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.

A complete rationale for all opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth in detail and explained in the context of the record.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

2.  The AOJ must ensure that the medical examination and opinion report complies with this remand and the questions presented in the request paying particular attention to whether the examiner's opinion includes a discussion of why or why not the positive test results for rotator cuff conditions, to include those contained in the December 2012, May 2013, August 2013, and March 2014 VA examination reports, indicate a rotator cuff injury.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should re-adjudicate the issue of entitlement to a rating greater than 30 percent for the Veteran's service-connected post-operative residuals of dislocations of the left shoulder.  The AOJ must discuss whether to award separate ratings under 38 C.F.R. § 4.73, pertaining to muscle injuries, and/or 38 C.F.R. § 4.142a, pertaining to neurological conditions.  If the AOJ determines that a separate rating for either is not warranted, the AOJ should set forth specific reasons for so finding.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

